Citation Nr: 1539733	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

3.  Entitlement to service connection for skin disorders, to include pseudofolliculitis barbae, tinea cruris, and tinea pedis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for myelodysplastic syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the claims in August 2012 for additional development which has not yet been completed.  

The Board has recharacterized the appealed claim for an enlarged prostate as one for benign prostatic hypertrophy (BPH) consistent with the evidence of record.  

In the Introduction section of the August 2012 Board decision, the Board noted that while a claim for service connection for a skin condition was the subject of appeal, a claim for service connection for a bilateral foot fungus was not.  (The Board then noted that an October 2007 letter raised the issue of entitlement to service connection for a foot fungus, but the RO had not yet adjudicated the claim.  The Board accordingly then referred the claim to the RO for adjudication.)  However, the Board then remanded a claim for service connection for a skin condition, and instructed that an examination be conducted addressing "any chronic skin condition" and any relationship to service.  Pursuant to the August 2012 remand, the September 2012 VA examiner addressed pseudofolliculitis barbae (PFB), but also addressed a groin rash to include tinea cruris, and tinea pedis.  Because the Veteran's claim for service connection for a skin condition has been considered more broadly in the course of remand development, including by examination pursuant to the Board's instruction, and by the RO's issued supplemental statement of the case in May 2013, the Board finds the scope of the skin condition claim the subject of appeal to include tinea cruris and tinea pedis.  

Additionally, in the August 2012 remand the Board appears to have recognized a claim for service connection for myelodysplastic syndrome (claimed as leucopenia, and anemia), as in appellate status.  The Board remanded this issue, with instruction to afford the Veteran a VA examination, even though the issue was not listed on the title page of the decision and even though that issue had not been the subject of a substantive appeal following the RO's issuance of a statement of the case in April 2009 addressing the issue.  Hence, the Board effectively assumed jurisdiction of the claim, and recognized it as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for skin disorders, bilateral hearing loss, and myelodysplastic syndrome are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Headaches were aggravated by the Veteran's service-connected psychiatric disability.

2.  BPH was not present in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for BPH are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The regulations also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice for the claims for service connection for headaches and BPH in a letter sent in November 2007, prior to the initial adjudication of the appealed claims in April 2008. 

The Board herein grants the claim for service connection for headaches, which is a complete grant of that benefit as sought on appeal.  Hence, there is no reasonable possibility that additional development could further that claim.  

The Veteran's service treatment records, service personnel records, and all available pertinent post-service medical evidence identified by the Veteran have been obtained.   Also obtained were records underlying a Social Security Administration disability benefit award.  There is no indication, including no assertion from the Veteran, that records of treatment from this interval would have provided any evidence materially affecting the outcome of the Board's adjudication of the appealed claims.  Additional records the Veteran recently submitted in support of the appealed claims are not relevant to the issues decided herein.  

The Veteran was afforded an appropriate VA examination in September 2012 plus a January 2013 addendum in connection with the claim for service connection for BPH.  The examiner reviewed the evidentiary record, considered the Veteran's assertions of current and past disability, and provided opinions supported by adequate rationales, so that Board was able to weigh the examiner's analysis against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim for service connection for BPH.  The Board is also unaware of any such evidence. 

Development required by the Board's August 2012 remand regarding the claim for BPH has also been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This remand development included obtaining additional indicated medical records, a VA examination, and issuance of a supplemental statement of the case.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the BPH claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.  Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis
	
Headaches

The Veteran contends that he has headaches which developed in service or which are secondary to his service-connected psychiatric disorder.

The Veteran's service treatment records are negative for complaint or treatment for headaches, and none are noted upon service separation examination in July 1970.  There are no documented post-service medical records prior to 2000.  

Upon VA examination in September 2012 the examiner noted that the Veteran's primary care physician believed that the Veteran's headaches were tension headaches.  At the examination, the Veteran reported that the headaches occurred daily and lasted for 30 minutes.  The examiner noted that there were no clear-cut aggravating or alleviating factors, but nonetheless observed that the Veteran suffered from depression, and that "depression can be aggravating his tension headaches."

In a November 2012 addendum, the examiner provided a stronger opinion, stating that while it was not at least as likely as not that the Veteran's headaches began in service; it was at least as likely as not that the Veteran's headaches were aggravated by his service-connected depression.  

In August 2012, the Board granted service connection for posttraumatic stress disorder (PTSD), and determined that the Veteran's PTSD, for which service connection was granted, encompassed all of the Veteran's claimed psychiatric symptomatology, including depression, sleep problems, and anxiety.  

The Board now finds that the evidence preponderates in favor of headaches having been aggravated by the Veteran's service-connected psychiatric disability, including symptoms of depression.  Accordingly, the Board is compelled to grant service connection for headaches as secondary to service-connected psychiatric disability.  

Benign Prostatic Hypertrophy (BPH)

The Veteran contends that his prostate condition began in service.  

Service treatment records and service separation examination in July 1970 fail to document any complaints or findings of a prostate condition.  The service treatment records do document treatment in January 1969, December 1969, and January 1970 for penile and/or urinary symptoms, treated with antibiotics, but without any findings or assessments of prostate involvement.  There are no documented post-service medical records prior to 2000.  

The Veteran was afforded a VA examination in September 2012.  The examiner noted that the Veteran suffered from benign prostatic hypertrophy (BPH), with resulting voiding dysfunction symptoms including frequent voiding and slow, weak stream with hesitancy.  On physical examination, the prostate was abnormal at 35 grams.  The examiner provided an addendum in January 2013 specifically addressing the Veteran's claimed prostate disorder.  The examiner noted that the Veteran's condition, BPH, was a condition which was present in only 8 percent of adult males in their 40s, but was present in 50 percent of adult males between 51 and 60 years of age.  The examiner then reasoned that it was "certainly less than 50 percent likely" that the Veteran's urinary symptoms in service were due to BPH, which the examiner noted was a disease "known to be related to the aging male."  Based on this rationale, the examiner concluded that it was not at least as likely as not that the Veteran's BPH was incurred in or caused by service.  

The Veteran has not presented medical evidence to support his contention of onset of an enlarged prostate gland in service or of a causal link to service.  While the Veteran has voiced his own opinion of service origin of an enlarged prostate gland, the Veteran has not been shown to possess the requisite expertise or knowledge to address these distinctly medical questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board finds the September 2012 VA examiner's opinion and rationale to be apparently sound in its reasoning and it is supported by the examiner's medical knowledge as well as the evidence of record.  The record as a whole contains no competent evidence supporting the presence of an enlarged prostate gland or BPH in service or proximate to service or causally linked to service.  

Accordingly, the claim for service connection for BPH must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for headaches is granted.

Service connection for benign prostatic hypertrophy is denied.


REMAND

Skin Disorder

The Veteran contends that his pseudofolliculitis barbae and his skin condition of the feet, assessed as tinea pedis, developed in service.  

The Veteran's service treatment records include a January 1970 note indicating a rash without further details, while a February 1970 note informs of a rash on the legs, and March 1970 treatments inform of a rash and warts in the groin.  There is a record of treatment for a penile lesion in December 1969, but without indication of an associated chronic skin disorder.   

At a VA examination in September 2012, the Veteran reported that he had ingrown hair in service and was given a shaving profile.  He also reported that he experienced "jungle rot" of the feet and a groin rash in service.  Following an examination, the examiner provided diagnoses of pseudofolliculitis barbae, tinea cruris, and tinea pedis.  The examiner determined that it was at least as likely as not that all three conditions were related to service.  

In a November 2012 addendum opinion, the same examiner stated that he had reviewed the claims file at the September 2012 VA examination and had re-examined it prior to providing the current addendum opinion.  He again opined that it was at least as likely as not that all three of the Veteran's skin conditions were related to service.  

However, in a January 2013 addendum opinion, the same examiner indicated that the Veteran's pseudofolliculitis barbae and tinea pedis are less likely than not to have had their onset in service.  He stated that his prior opinion was based solely on the Veteran's reported history, but the service treatment records are silent for diagnosis or treatment of tinea pedis or pseudofolliculitis barbae, and there is no mention of a shaver's profile in his records.  The examiner further stated that there was some mention of a groin rash, possibly herpes/lesions on the penis- none of which were seen on exam. 

These conflicting VA opinions are unpersuasive and necessitate a further VA examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further notes that the Veteran has credibly reported that he self-treated his skin problems with over the counter medications after service.  He also reported that his skin rash started in service (in Vietnam) and had continued since; his feet had also been treated several times since service.  See, the VA Form 9 dated in April 2009.  The Veteran is competent to state when he first observed symptoms of a groin rash, foot problems, and ingrown hairs- and the Board further finds these statements to be credible even in the absence of documented treatment or clinical findings of the same.  Accordingly, a new examination and opinion is required.

Bilateral Hearing Loss

The Veteran contends that he has hearing loss due to noise exposure in service.  He was afforded a VA examination by an audiologist in November 2011.  The audiologist noted the Veteran's exposure to combat-related noise in service in Vietnam, when he worked in as communications specialist.  The Veteran had reported tinnitus with onset following his in-service noise exposure and prior to his post-service occupation, which also exposed him to noise over the course of 33 years of employment working in factories, first for a cloth manufacturer, then for a bag manufacturer.  The audiologist noted that service examinations including the service separation examination in July 1970 showed normal hearing sensitivity.  On these bases the audiologist concluded that while it was at least as likely as not that tinnitus had its onset in service, it was not at least as likely as not that the Veteran's current bilateral hearing loss did.  

The Board observes that the examining audiologist appears to essentially have based the negative opinion on the fact that the Veteran's recorded hearing acuity was normal at separation.  However, the examiner also indicated that the Veteran's report of tinnitus following in-service acoustic trauma is suggestive of cochlear damage which may or may not be measurable on puretone examination.  

The opinion and rationale is insufficient for adjudication of the claim.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159(1993).  Further, the opinion appears to be internally inconsistent.  

Because the examiner's opinion as to the etiology of the Veteran's bilateral hearing loss is inadequate, another opinion is needed.  The opinion must be based on the results of the current clinical examination, the Veteran's pertinent history, his in-service noise exposure, his competent report as to observable symptoms in service and thereafter, and applicable medical principles. 

Myelodysplastic Syndrome (claimed as leucopenia and anemia)

The Veteran seeks service connection for myelodysplastic syndrome, claimed as leucopenia and anemia.  The claims file contains post-service findings of myelodysplastic syndrome, leucopenia, anemia, and neutropenia.

In August 2012, the Board remanded the claim for entitlement to service connection for myelodysplastic syndrome, instructing that an examination be conducted and an opinion provided addressing whether myelodysplastic syndrome is at least as likely as not related to Agent Orange exposure in service in Vietnam.  

At a September 2012 VA examination, an examiner indicated that the Veteran did not have myelodysplastic syndrome, but rather neutropenia.  The examiner also noted that while the Veteran's neutropenia was active, he did not have anemia.  The examiner noted concluded that neutropenia was not at least as likely as not related to the Veteran's military service.  In a November 2012 addendum, the same examiner opined that the neutropenia was not at least as likely as not related to the Veteran's exposure to Agent Orange in service.  

The Board finds these two opinions are inadequate because the examiner provided no rationale.  

In another addendum opinion received in January 2013, the same VA examiner stated that it is less likely than not that the Veteran's neutropenia had its onset in service.  The rationale was that onset is only about 10 years, service treatment records are silent for any documentation of neutropenia, and this is not a condition currently attributed to exposure of Agent Orange.  The examiner indicated that special attention was paid to the Veteran's induction examination in 1968, and separation examination in 1970.

This opinion is not persuasive for several reasons.  To the extent that the medical opinion is based solely on the absence of documentation of neutropenia in the service treatment records; the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the examiner does not sufficiently explain why the 10-year onset period is outcome determinative with regard to causal nexus in this case.  Also, with regard to the vague statement that neutropenia is not attributed to Agent Orange exposure, the Board notes that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120(2007); Combee v. Brown, 34 F.3d 1039, 1043(Fed. Cir. 1994).  

Finally, none of the opinions address the diagnoses of myelodysplastic syndrome and leucopenia that were made during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise who has not previously examined him, to determine the nature and etiology of his claimed skin disorders.  The claims file must be made available to the examiner for review prior to the examination.  A detailed history of the Veteran's relevant in-service and post-service history should be taken.

a). The examiner is to indicate all current skin disorders present on examination; a specific diagnosis of tinea cruris should be ruled in or out.

b).  For each skin disorder present on examination, and/or during the period of the claim to specifically include tinea pedis, tinea cruris, and pseudofolliculitis barbae, the examiner should state whether it is at least as likely as not (i.e. a 50 percent or better probability) that such disorders had onset in service or are otherwise causally related to service.  

The examiner must provide the rationale for all opinions expressed.  The examiner is advised that while there is no documentation of in-service treatment for tinea pedis, tinea cruris, and a shaving profile for pseudofolliculitis barbae- the Veteran has credibly reported that he self-treated his skin problems with over the counter medications after service.  He also reported that his skin rash started in service (in Vietnam) and had continued since; his feet had also been treated several times since service.  Thus, the question here is what is the likelihood that this Veteran's skin conditions to include tinea pedis, tinea cruris, and pseudofolliculitis barbae are related to his service given his documented medical history, his self-reported account of symptoms in service and thereafter, and any reported risk factors for these conditions.

If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise, to include an otolaryngologist if necessary, to determine the nature and etiology of his bilateral hearing loss.  Any indicated tests or studies should be performed.  The claims file must be made available to the examiner for review prior to the examination.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion whether it is at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's bilateral hearing loss had clinical onset in service; or, is otherwise related to his conceded in-service noise exposure; or, whether it manifested within a year of discharge. 

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Schedule the Veteran for an appropriate VA examination by a physician with sufficient expertise who has not previously examined him, to determine the nature and etiology of his claimed blood/bone marrow disorders.  Any indicated tests or studies should be performed.  The claims file must be made available to the examiner for review prior to the examination.

The examiner is to indicate all current blood/bone marrow disorders present on examination.  

Then, based on review of the record as a whole and based on past examination, the examiner should state: 

(a) whether there is a 50 percent or better probability that any blood/bone marrow disorders found present on examination or diagnosed during the appeal (i.e. myelodysplastic syndrome, leucopenia, and neutropenia) developed in service or are otherwise causally related to service, and 

(b) whether there is a 50 percent or better probability that any blood/bone marrow disorders found present on examination or diagnosed during the appeal (i.e. myelodysplastic syndrome, leucopenia, and neutropenia) is causally related to the Veteran's conceded exposure to Agent Orange while stationed in Vietnam during the Vietnam Era.  

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  After undertaking any other development warranted, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


